          Case 1:18-cv-12600-PBS Document 47 Filed 03/19/19 Page 1 of 1


                                                                                   FILED
                                                                            IN CLERKS OFFICE
                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS                   MIS JAN -9 AH © 12

                                                                            U.S. DISTRICT COURJ
      CHRISTIAN DIAZ ORTIZ,                                                  DISTRICT OF MASS.

               Petitioner

                                                        CivU Action No.
          V.

                                                        18-CV-12600-PBS

      YOLANDA SMITH,

               Respondent.


                      MOTION OF JOHN A. HAWKINSON, FRO SE, TO
                 (1) INTERVENE SEEKING REMOTE FACER ACCESS; AND
                                (2) FOR ECF HUNG FRIVILEGES

ir4      JohnA. Hawkinson, a freelance news reporter writingfor Cambridge Day, respect
      fully W moves to intervene in this action for the limited purpose of filing a motion
      seeking an order allowing the oublic to remotelv accer® non-sealed electronic court
m     filings onPACER in this case pvusuant to Fed. R. Civ. P. 5.2(c).

         "Third parties, like the media entities, liavestanding toassert their claim ofaccess
      to documents in a judicial proceeding.' The proper procedural method for asserting
      access ... is a motion to intervene pursuant to Fed. R. Civ. P. 24.'" United States ex
      rel Frarddin v. Parke-Davis, 210 F.R.D. 257,258 (D. Mass 2002) (Saris, J.) (citing Public
      Citizen v. Liggett Group, Inc., 858 F.2d 775,783,787 (1st Cir. 1988)). See also In re Globe
      Newspaper Co., 729 F.2d 47,50 n.2 (1st Cir. 1984) ("Some courts have held that media
      representatives may challenge closure orders by appeal ifthey first intervene in the
      underlying action."); Lunn v. Smith, No. 17-cv-10938-IT, D.E. 42,43 (D. Mass, Aug. 21,
      2017) (granting the Hawkinson's motions to intervene and to permit remote PACER
      access in an immigration case).
